                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

KARMAN MUSA,

             Plaintiff,

                   v.                     CAUSE NO. 3:19-CV-748-RLM-MGG

WESTVILLE CORRECTIONAL
FACILITY,

             Defendant.

                               OPINION AND ORDER

      Karman Musa, a prisoner without a lawyer, filed a complaint (ECF 1)

against the Westville Correctional Facility alleging that, on several occasions

throughout late July and August of 2019, he was left at outside recreation for

extended periods of time in extreme heat and without adequate protection from

the sun and inclement weather, without adequate access to water or another

means of staying cool and hydrated, and without adequate access to restroom

facilities. He further alleges that, on August 18, 2019, he injured his ankle and

guards refused to obtain medical care for his injury. He also alleges that guards

urged him to engage in degrading acts, which – on several occasions – he did,

because the guards were tampering with and withholding his food. He seeks

compensatory and punitive damages.

      “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28
U.S.C. § 1915A, the court must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief.

      Mr. Musa has named only one defendant: the Westville Correctional

Facility. The Westville Correctional Facility is a building. It is not a suable

entity. Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012). Because

Mr. Musa hasn’t named a defendant who can be held responsible, this complaint

doesn’t state a claim on which relief can be granted. The court will give him a

chance to file an amended complaint. See Luevano v. Wal-Mart, 722 F.3d 1014

(7th Cir. 2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In the

amended complaint, Mr. Musa should explain in his own words what happened,

when it happened, where it happened, who was involved, and how he was

personally injured by the conditions he describes, providing as much detail as

possible. Mr. Musa should keep in mind that “public employees are responsible

for their own misdeeds but not for anyone else’s.” Burks v. Raemisch, 555 F.3d

592, 596 (7th Cir. 2009).

      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner

Complaint form (INND Rev. 8/16) and send it to Karman Musa; and

      (2) GRANTS Karman Musa until November 18, 2019, to file an amended

complaint on that form.




                                         2
      If Mr. Musa doesn’t respond by that deadline, this case will be dismissed

without further notice pursuant to 28 U.S.C. § 1915A because the current

complaint does not state a claim on which relief can be granted.

      SO ORDERED on October 21, 2019

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
